I should in ray first words, Sir, express pleasure at your election to the presidency of the forty-first session of the United Nations General Assembly. May I therefore, on behalf of the Government and the people of Barbados, extend our warmest congratulations on the fitting honor conferred upon you.
Our countries, Bangladesh and Barbados, have much in common: a fraternity in the Commonwealth and our aspirations as new and developing States. Bangladesh's firm resolve in the face of great odds is a sterling example of sovereign integrity.
I should also like to express my pleasure at the return to office of the Secretary-General, whose restoration to health and his customary vigor is most welcome.
It is also fitting for me now to pay tribute to your distinguished predecessor, Ambassador Don Jaime de Pinies of the Kingdom of Spain, for the high level of proficiency with which he managed the deliberations of the momentous fortieth session, from which many noteworthy decisions emerged.
Peace remains the cornerstone of the foreign policy of Barbados: peace in the Caribbean, peace in this hemisphere, peace in the world. Two decades ago the first - and now again - Prime Minister of the newly sovereign State of Barbados, the Right honorable Errol Barrow, standing at this rostrum proclaimed to all the foreign policy of our country in words which I feel compelled to repeat:
"We are exponents of the diplomacy of peace aid prosperity. We will be friends of all,, satellites of none."
The Government and the people of Barbados remain unimpressed by the enticements of hegemony, un-seduced by the bias of ideology end undaunted by any coercion from any quarter.
Barbadians have learned from their history as an island community that there is a special challenge which nature presents to those on small islands.
Prom our island outpost in the waters of the Caribbean we see much that is at enmity with peace - famine and poverty, disease, injustice, oppression and terror. These war with peace because they are the enemies of growth and development.
The most imminent menace to peace in our times is the arsenal of destruction which is deployed over the globe. We watch bemused as the ritual of destruction is rendered before us in th?, litany of acronyms that are both cryptic and cruel: SAM, MIRV, SDI and, quite fittingly, MAD.
Indeed we watch as what is now so glibly called an arms race is destroying all around us the norms essential for international fraternity. We watch as mortal danger and fear settle over the heads of the less powerful and the weak. And we watch as the earth's atmosphere, mysterious and good, is steadily and systematically despoiled. So the signs around us are ominous.
But I do not believe that our doom is inevitable. What I do believe is that the noble experiment which this Organization reflects was not attempted in' vain. The members of this body need to ponder in earnest the ideals of its Charter and do what is necessary to free the world from the menace that draws near. This is the responsibility which should be assumed by those States which sat in San Francisco and declared their commitment to a new order in the world.
In the field of regional co-operation the States of Europe, with their history of bloodshed, have led the way with initiatives in this particular endeavor
r. The steady growth of European regionalism must suggest to the world that enmity need not be perpetual and that swords may indeed be beaten into ploughshares.
We salute too the efforts, painful though they be, which African States have made towards the unity of their continent, and I am confident that the Organization of African Unity (OAU) will ride over all those obstacles which such efforts
encounter and become in time the strong voice of Pan-African integrity and pride.
Equal praise is due to the members of the Association of Southeast Asian nations (ASEAN), whose initiatives have already produced some easing of tensions in a region from which conflict has seldom been absent.
We also welcome the timely movement in the Pacific States to place firmer bonds around their common interests.
In this hemisphere, Barbados, by virtue of its association with the Organization of American States (OAS), has acquired an enlarged perspective of our regional potential as neighbors once thought distant have become the staunchest of allies.
Of particular significance, however, is the regional integration achieved by Caribbean States over the last decade. The Caribbean Community, or CARICOM, had its beginnings in the Treaty of Chaguaramas, which was signed in 1973. It now comprises 13 States, from the Bahamas in the north and from Belize in the north-west to Guyana in the south. In a dozen years of maturity the people of the Caribbean have grown increasingly assured that their development will come not from the over-zealous exercise of nationalism but from the patient and contiguous pursuit of inter-territorial co-operation.
I have made references to regionalism to suggest that the solution to what we now regard as the modern problems of man may well have its source in regional movements. Regionalism, we believe, can be a potential counterweight to the politics of superiority which holds that weak States should be silent and should be manipulated at will. It can engender renewed interdependence among States and beat back the retreat from multilateralism which we are witnessing these days.
The context in which the people of Barbados address the question of human rights is empirical and not theoretical. We have no authority in our country except that which is lawfully constituted. Those who administer the legal system
are not the same persons as those who make the laws.No citizen can be punished or deprived of his freedom except he transgressed a known law, and because of this there are no prisoners of conscience in our country, there is no detention without
trial and no exemption from the rule of law.
Constitutional authority in our country is exercised only by those upon whom it is lawfully conferred in free elections in which citizens, either individually or in political associations, choose their Governments. Opposition to government is not only possible in the ordinary sense but is safeguarded in the Constitution, which recognizes the right of a citizen to be believe what he wishes and to assemble with other citizens to criticize and oppose Governments so long as this is
done within the bounds of law and common decency.
Other freedoms are institutionalized - freedom to hold, possess and bequeath private property, to worship one God or none at all, and to organize. Now I cannot say that this system is superior to all others. I merely assert that it is inferior to none.
When, therefore, my delegation raises its voice in this Assembly to promote or defend human rights, it is not because we wish to interfere with other people's privacy or to dictate how they should live, but because we are persuaded that such a dispensation is the firmest foundation for the preservation of peace. My delegation therefore regards the rapid extension of human rights to all peoples not now enjoying them as an activity to which the whole wide world must rapidly turn. The regime in Pretoria - contemptuous, arrogant - has systematically deprived South Africa's majority of the means they require to achieve human dignity. The outrage felt by Barbados at this has already been voiced throughout the corridors of this Organization.
The real danger in this situation is that those States that fumble aid hesitate in their policies towards Pretoria may themselves - I believe quite unconsciously - have been smitten by a mild attack of racism. I say unconsciously because anxiety to achieve a good end is often tainted by traces of self-righteousness. So those that resist the application of full sanctions against Pretoria express their concern that black babies will starve. I do not sneer at that sentiment, because what they fear is quite possible. It is therefore necessary for me to address this issue with some seriousness.
In the first place, if the situation is such that the application of harsh measures against Pretoria can harm only blacks and not whites, and if this is a reason for hesitating to apply pressure, then apartheid is being endorsed as an unconquerable system, and unwillingness to tackle it is yet another concession to the theory and practice of white supremacy. Therefore, the reason given is blatantly racist.
Secondly, if it is true that a determined assault upon that regime will be particularly detrimental to the interests of the blades, should not the nature and scope of the assault be so planned that the regime and its closest supporters share some of the perils facing the blades?
I should like to imagine an entirely different scenario. Suppose there were in that country a situation in which 4 million blacks ruled 24 million whites in the same way as in the reverse situation we see today, would we hear that sanctions would hurt white babies? Would there be a policy of constructive engagement with the black minority regime? I wonder - I dare hardly suggest it, but I wonder -would there not be world-wide pressure to destroy such a black regime by incessant disruptions of the black—controlled economy, by a trade embargo, by sabotage and by concentrated and concerted intelligence activity? And - here is the litmus test -would such a regime be allowed to imprison the white nationalist leader for 25 years on the unproved ground that he was a Communist? That is not all. If the black regime promised to reform apartheid and to share power with the whites, would there not be a contemptuous roar of disgust and scorn from some States represented in this Assembly?
I really do not need to apologize for any feeling of discomfort I might have stirred, for the scenario I have just depicted would not, simply because the colors are reversed, change this delegation's attitude to racism. Racism in any form, practiced by anyone, is odious and detestable.
More than 100 new States have come into being since 1945. Nearly all of them are inhabited by dark-skinned humans, simply because the white populations of the globe had, for various historical reasons, not only organized themselves into sovereign States in previous centuries but in most cases included within the confines of their States territories and peoples from other continents. Thus, it was left to the twentieth century to witness the upsurge of nationalism and the channeling of that nationalism into the creation of new States across the continents.
However, the regime in Pretoria is not part of that historical phenomenon. It is, rather, a mutation of the historical process, for it is the successful effort by a white minority, whose right to live in South Africa cannot be questioned, to have escaped British colonialism while fully inheriting its legacy. The regime is therefore an international outlaw.
A South African black cannot vote. He cannot decide where he will live. He cannot choose where he will work. He cannot dive into a swimming pool before he looks at a sign, He exercises no choice in the education of his children. He cannot move from one place to another without a pass book. It is this odious system that blacks can no longer endure in their own country. To destroy it, they are willing to surrender their lives, for even if dying is their only passport to freedom, they intend to be free. My delegation pays a tribute to the courage of those States which have chosen not to hide behind the sufferings of the African majority. We also pay a tribute to the Congress of the United States, which only yesterday, in recollection of its own country's early revolutionary traditions, rescued the honor of the American people from the fetid embrace of the racist regime. Likewise, my delegation pays a tribute to the steadfastness of the front-line States. The peoples of Botswana, Zimbabwe, Swaziland, Lesotho, Zambia, Tanzania, Angola and Mozambique must be regarded as full allies in this struggle. Those States must be strengthened by the provision of markets for their goods and by the establishment of such machinery as would strengthen their economic and strategic interests.
Nowhere is South Africa's contempt more noticeable than in its treatment of the people of Namibia. It is now nearly 70 years since the League of Nations entrusted to the Union of South Africa responsibility for preparing Namibia for political independence. But, not content with its subjugation of black South Africans, the architects of apartheid have stealthily embarked on the annexation of Namibia. In blatant betrayal of international trust, they have openly defied the efforts of the United Nations to rescue Namibia and t- y claim with audacity that the issue of Namibia is now an internal matter for the Government of South Africa.
The Government of Barbados has declared its support for the efforts being undertaken by the South West Africa People's Organization (SWAPO) and it calls on the international community to pressure South Africa into ending this disgraceful hijacking of the Namibian people.
The principal ingredient of peace in the Middle East is the courage to accept two realities which contentious rhetoric cannot conceal. One such reality is that Israel exists. As such, it has the right to live and to live with others in peaceful security in a world of peoples. But the Palestinian people present us with our second reality. They too exist, and they too have an undoubted right to their own home, and they too ate entitled to exercise their legitimate rights in that national territory.
My delegation believes that, in an atmosphere of good will and moderation, the edifice of peace in the Middle Bast can be completed. There is an understanding that the destruction of either party is not a prerequisite to peace, and there are signs, now emerging, which appear to indicate a willingness on the part of both sides to talk with each other, if a formula can be found for adjusting the problems of representation. This is a time for boldness and all the delegations to this forty-first session of the General Assembly should press forward towards it. I pledge the support of my delegation to this end.
My delegation also condemns the deterioration in international conduct and wishes to see terrorism halted in the shortest possible time. We are persuaded that no political objective is worthy of support if, in furtherance of it, it becomes necessary to put innocent lives at risk. Such actions, whether resorted to by States, organizations or individuals, are crimes and, as such, are punishable under the laws of most countries.
In a year of peace, such as this one is proclaimed to be, it cannot be irrelevant for the international community to a-i>eal for restraint and moderation in all political disputes so that differences may, wherever possible, be reconciled by discussion and consensus in preference to the use of violence as a means of solving political disputes.
My delegation believes that durable solutions to the problems of the world economy can be found only through a partnership between developed and developing States.
Unless developing countries are able to sell their goods and products at remunerative prices, they will be hard pressed to pay their international debts; and no amount of rescheduling of debts, no amount of new lending to consolidate all debts and no amount of the reduction of interest rates will address the fundamental causes of the debt crisis facing them. Such measures have their place, but only in the short term to relieve pressure on developing states.
My Government therefore believes that the long-term solution to the debt crisis depends on the reactivation of a vibrant international trading system. In this connection we are pleased at the recent decision, reached in Punta del Este, on the start of the new round of global trade negotiations. It is our hope that the new round will be able to agree on concrete measures to bring about the standstill and roll-back of protectionist measures and will address all outstanding aspects of the international trading system.
The report of the Group of High-level Inter-Governmental Experts, which reviewed the efficiency of the administrative and financial functioning of the United Nations, has generated a level of attention and concern unprecedented in recent times. And with good reason. Because what is at stake is the very existence of this Organization and the way in which it functions. So amid all of the deliberation, consultation and negotiation, two things seemed to be accepted by all of us: first, that it is important for all of us to settle this matter quickly and quietly; secondly, that whatever happens, the United Nations will never be the same again.
My delegation believes that the report represents an excellent foundation on which to develop a series of reforms with a view to cutting the fat, tightening the belt, firming the muscle and generally improving the health of the Organization. Beyond that, a package of reform, based on that foundation, might even lead to an
improved process of decision-making that would satisfy the interests of all Member States, complying with the concept of universality and generally uphold the
principles embodied in the Charter.
It is unnecessary to say that any serious attempt at improving the operation of the united Nations should concentrate only on the working of the Secretariat. Member States must be prepared to accept some of the blame or credit, as the case may be, for the present situation. Non-payments, late payments and withholdings can in no way be attributed to the Secretariat. The political and other pressures that influence the selection of staff could hardly be countermanded by the Secretary-General who is himself appointed by Member States. The lack of co-ordination in the system could hardly have been achieved without the concurrence of Member States which are by and large represented in all the specialized agencies. Let us not tackle the mote before we have dealt with the beam.
The situation in Central America is cause for disquiet in our region. Barbados wishes once again to record its support for the Contadora process and the work of the Lima Support Group. We call on all parties to dismantle all obstacles to the peacefully negotiated settlement of outstanding disputes.
We observe with satisfaction the extension of the democratic process within the region and we trust that its continuance will lead to the consolidation of genuine good-neighborliness and hemispheric solidarity.
Our concern extends as well to other troubled areas of the world: to Afghanistan and the violence being done to its ancient civilization; to Kampuchea, where innocent civilians daily pay the price for an ideological conflict; to the Koreas, where the demonstrated desire for reconciliation and unity is being frustrated by a boundary; to the Persian Gulf, where a fratricidal war has taken a toll which defies calculation. We trust that good reason will eventually prevail in the efforts now under way to end tensions in all of these areas. And we are calling for direct negotiations between the relevant parties, since we are convinced that those directly involved are best equipped to find the solutions to their specific problems.
The manufacture and consumption of illegal drugs have now reached the proportions of an international crisis. Under lethal attack are the lives of hundreds of millions of young people and the civil order of every known society.
Small island societies, like ours in the Caribbean, are particularly vulnerable to this fast-spreading menace since we are dependent upon a successful tourist industry and are ill-equipped to counter the sophisticated methods now being used by traffickers who ply this nefarious trade.
The Government of Barbados thoroughly condemns this sinister enterprise and pledges its full support to the United Nations efforts to arrest the flow of illegal drugs. Barbados is also willing to co-operate with all States in the exchange of information and the institution of such measures aimed at the mutual protection of our societies. This annual general debate is in my view most important, for it provides a splendid opportunity for those who desire, as strict guardians of the Charter of the united Nations, to give an account of their stewardship and to become firm craftsmen of world peace.
I have shared with this Assembly some of the experiences Barbados has had in its practice of government and some of its perspectives in its survey of existing world problems. Our presence here also offers us an opportunity to deepen our faith in the Charter of this body? to meet with colleagues and explore avenues for productive co-operation among our several countries.
In 1987 Barbadians celebrate the twenty-first anniversary of their political independence. In 1987 we also celebrate the fiftieth anniversary of the social revolution that initiated our orientation to nationhood. In 1988 we observe the 150th anniversary of the final phase of the ending of slavery in the British Empire. In 1989 we shall rejoice in the 350th anniversary of the founding of our Parliament, which except for periodic elections has met continually since 1639. These events we regard as important milestones on our way to national development; and my delegation pledges to the Assembly that our country will continue to welcome to our shores all those for whom human dignity, tranquility and order are the outstanding characteristics of our human family.